FINAL ACTION
Response to Amendments
1.	The addition of Claims 11-16, filed on December 12, 2021, is acknowledged.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1 and 13 are rejected under 35 U.S.C. §102(a)(1) as being anticipated EP. Patent No. 3,745,403 to Yoshimoto et al (hereinafter Yoshimoto). 
In re claim 1, Yoshimoto discloses an electronic device comprising a semiconductor memory, wherein the semiconductor memory 10 comprising:
- insulating lines (i.e., border lines inherently formed to isolate the enclosed data lines) extending parallel to row lines WL0-WLn [Figs. 5-6 and ¶0071-072]; 
- column lines (i.e., BL0/SL0, BL1/SL1… in Fig. 5) intersecting with the row lines WL0, WL1…WLn and the insulating lines[,] and disposed over the row lines and the insulating lines;	
- memory cells (emphasis, ¶0129: “a plurality of data cells are included in information area 7 and a plurality of dummy cells are included in dummy area 8”) respectively disposed at intersections between the row lines WL0…WLn and the column lines BL0/SL0, BL1/SL1; and
21 in dummy area 8) respectively disposed at intersections between the insulating lines and the column lines BLn/SLn [Fig. 5 and ¶0062]. 
In re claim 13, Yoshimoto discloses an electronic device comprising a semiconductor memory, wherein the semiconductor memory comprises:
- a row line WL0-WLn and an insulating line (i.e., border lines inherently formed to isolate the enclosed data lines) [Figs. 5-6 and ¶0071-072] adjacent to each other in a first direction;
- a column line (i.e., BL0/SL0, BL1/SL1… in Fig. 5) disposed over the row line WL0, WL1…WLn and the insulating line, the column line extending in the first direction;
- a memory cell (¶0129: “a plurality of data cells are included in information area 7 and a plurality of dummy cells are included in dummy area 8”) disposed between the row line and the column line; and
- a dummy memory cell (i.e., dummy cells 21 in dummy area 8) disposed between the insulating line and the column line BLn/SLn [Fig. 5 and ¶0062].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    311
    380
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    445
    381
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    368
    155
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    219
    246
    media_image4.png
    Greyscale

Yoshimoto (EP 3,745,403)Fig.5 in view of Park (US 9,472,588)Fig.3B or Kang (US 9,472,588)Fig.3C 
5.	Claims 2-12, 14 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yoshimoto et al (EP. Patent No. 3,745,403) in view of Park et al (U.S. Patent No. 10,461,127).
In re claim 2, Yoshimoto also discloses each data cell 21 [Fig. 2 & ¶0048] comprising a lower electrode 124, a variable resistance layer 126, and an upper electrode 128.  Moreover, such cells having a resistance layer sandwiched between electrodes is known in the RAM structure as evidenced by Park CST1 comprising a lower electrode 140, a switching layer 152, an intermediate electrode 154, a variable resistance layer 156, and an upper electrode 160 [Fig. 3D & col. 7, ln.40], and each of dummy memory cells inherently comprising a switching layer 152, an intermediate electrode 154, a variable resistance layer 156, and an upper electrode 160.
In re claim 3, Park also discloses an upper surface of each of the insulating lines 116A-B disposed on a level substantially the same as a level of an upper surface of the lower electrode 140 [Figs. 3A-B].
In re claim 4, Yoshimoto discloses each data cell 21 [Fig. 2 & ¶0048] comprising a lower electrode 124, a switching layer, an intermediate electrode, a variable resistance layer 126, and an upper electrode 128. Moreover, such cells having a resistance layer sandwiched between electrodes is known in the RAM structure as evidenced by Park disclosing each of memory (or dummy) cell comprising a lower electrode 140, a switching layer 152, an intermediate electrode 154, a variable resistance layer 156, and an upper electrode 160 [Fig. 3D & col. 7, ln.40].
In re claim 5, Park discloses an upper surface of each of the insulating lines 116A-B disposed on a level substantially the same as a level of an upper surface of each of the row lines 110 [Figs. 3A-B].
In re claims 6-7, Park does not suggest each of the row lines having an upper width and a lower width, the lower width being greater than the upper width, nor each of the insulating lines having an upper width and a lower width, the lower width being greater than the upper width.
It would have been obvious to a person having skills in the art to have modified the row lines and insulating lines of Park by utilizing the claimed “the lower width [of row lines] being greater than the upper width… the lower width [of insulating lines] being greater than the upper width” Since these are  merely widths of row lines (or of insulating lines) that may be desired for a given application, it has been held that modifying the lines of a semiconductor memory art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Park discloses at least a portion of each of the row lines 110 and at least a portion of each of the insulating lines 116A-B disposed on substantially the same level [Figs. 3A-B].
In re claim 9, Yoshimoto discloses the dummy memory cells electrically disabled [¶0033-0039].
In re claim 10, Yoshimoto discloses the insulating lines (i.e., border lines inherently formed to isolate the enclosed data lines) disposed at edges of a cell array [Figs. 5-6 and ¶0071-072].
In re claim 11, Park discloses the insulating lines 116A-B spaced apart from the row lines in a direction crossing the row lines 110 [Figs. 3A-B].
In re claim 12, Park discloses:
116A-B include an edge insulating line adjacent to the row lines 110 [Figs. 3A-B],
. the row lines 110 include an edge row line adjacent to the insulating lines 116A-B, and
. the semiconductor memory comprises an insulating layer disposed in a space between the edge insulating line 116A-B and the edge row line 110.
In re claim 14, Park discloses the semiconductor memory comprising a first insulating layer 122 between the row line 110 and the insulating line 116A-B [Figs. 3d and col. 9, lns.49-67].
In re claim 16, Park discloses a second insulating layer 124 disposed over the insulating line 116A-B and the row line 110 [Figs. 3d and col. 8, ln.11 & col. 9, ln.49].   

6.	Claims 2-12, 14 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yoshimoto et al (EP. Patent No. 3,745,403) in view of or Kang et al (U.S. Patent No. 10,547,001).
In re claim 2, Kang discloses each of the memory cells A comprising a lower electrode 221, a switching layer 223, an intermediate electrode 225 a variable resistance layer 227, and an upper electrode 229 [Fig. 3A], and each of dummy memory cells comprising a switching layer, an intermediate electrode, a variable resistance layer, and an upper electrode inherently.
In re claim 3, Kang discloses an upper surface of each of the insulating lines 240 disposed on a level substantially the same as a level of an upper surface of the lower electrode 221 [Figs. 3B-C].
In re claim 4, Kang discloses each of memory (or dummy) cells 220 comprising a lower electrode 221, a switching layer 223, an intermediate electrode 225, a variable resistance layer 227, and an upper electrode 229 [Fig. 3C & col. 15, ln.5].
In re claim 5, Kang discloses an upper surface of each of the insulating lines 240 disposed on a level substantially the same as a level of an upper surface of each of the row lines 210 [Figs. 3B-C].
In re claims 6-7, Kang does not suggest each of the row lines having an upper width and a lower width, the lower width being greater than the upper width, nor each of the insulating lines having an upper width and a lower width, the lower width being greater than the upper width.
It would have been obvious to a person having skills in the art to have modified the row lines and insulating lines of Kang by utilizing the claimed “the lower width [of row lines] being greater than the upper width… the lower width [of insulating lines] being greater than the upper width” Since these are  merely widths of row lines (or of insulating lines) that may be desired for a given application, it has been held that modifying the lines of a semiconductor memory art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Kang discloses at least a portion of each of the row lines 210 and at least a portion of each of the insulating lines 240 disposed on substantially the same level [Figs. 3B-C].
In re claim 9, Yoshimoto discloses the dummy memory cells electrically disabled [¶0033-0039].
In re claim 10, Kang discloses the insulating lines (i.e., border lines inherently formed to isolate the enclosed data lines) disposed at edges of a cell array [Figs. 5-6 and ¶0071-072].
In re claim 11, Kang discloses the insulating lines 240 spaced apart from the row lines in a direction crossing the row lines 210 [Figs. 3B-C].
In re claim 12, Kang discloses:
. the insulating lines 240 include an edge insulating line adjacent to the row lines 210 [Figs. 3B-C],
. the row lines 210 include an edge row line adjacent to the insulating lines 240, and
. the semiconductor memory comprises an insulating layer disposed in a space between the edge insulating line and the edge row line.
In re claim 14, Kang discloses the semiconductor memory comprising a first insulating layer 240A between the row line 210 and the insulating line 240B [Fig. 3C and col. 15, lns.50-67].
In re claim 16, Kang discloses a second insulating layer 240B disposed over the insulating line 240 and the row line 210 [Fig. 3C and col. 15, lns.50-67].   
Allowable Subject Matter
7.	Claim  15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts suggests that “the first insulating layer extends into a space between the memory cell and the dummy memory cell adjacent to each other in the first direction.”
Response to Arguments
8.	Applicants’ arguments dated December 02, 2021 have been fully considered but they are unpersuasive.  Applicants argued that Yoshimoto does not disclose the border lines extending parallel to the word lines WL0-WLn, alleged to correspond to the row lines. Yoshimoto fails to explicitly disclose “insulating lines extending parallel to the row lines.” The Examiner notes that Yoshimoto clearly teaches WL0-WLn [Figs. 5-6 and ¶0071-072]; column lines (i.e., BL0/SL0, BL1/SL1… in Fig. 5) intersecting with the row lines WL0, WL1…WLn and the insulating lines, and disposed over the row lines and the insulating lines;	memory cells (emphasis, ¶0129: “a plurality of data cells are included in information area 7 and a plurality of dummy cells are included in dummy area 8”) respectively disposed at intersections between the row lines WL0…WLn and the column lines BL0/SL0, BL1/SL1; and dummy memory cells (i.e., dummy cells 21 in dummy area 8) respectively disposed at intersections between the insulating lines and the column lines BLn/SLn [Fig. 5 and ¶0062].
9.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 14, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815